Title: To Thomas Jefferson from Fulwar Skipwith, 15 October 1788
From: Skipwith, Fulwar
To: Jefferson, Thomas



Dear Sir
London Octr. 15. 1788

I feel sensibly the want of some papers which I left in a little trunk under the care of Mr. Short, whom I presume is in Italy, therefore Sir I take the liberty of requesting that you will do me the favour to have it put in some early channel of conveyance to me at No. 66 New bond Street. A private opportunity probably may offer.

With best wishes for your Health I remain my Dr. Sir with much Respect and Affection Your Mo Ob servant,

Fulwar Skipwith

